DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/21 has been entered.
As stated in the Advisory action the Goldfarb rejection has been overcome and an updated search and review of previously conducted structure search for additional species did not result in any anticipations or obviousness variants.
Receipt of substitute specification is acknowledged.
The rejection under 112(b) is overcome by applicants’ amendments as set forth below. However the following issues still remain or are newly applied for claims currently amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.Claim 10 remains an incomplete claim as pointed out previously.
3.The Rb variable as defined on p.6 with a list of additional substitution thereon appearing a few lines later appears to be extraneous as no such variable is seen within choices still being claimed.
Claims 1,10,14 and 21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for reasons of record.The scope of all Rc variables that together can fuse to form condensed rings in the 2nd set of  R3 choices remains not adequately described so that one skilled in the art would recognized applicants had possession of the claimed invention.
A subsequent decision to the Araid decision notably, Amgen Inc. v. Sanofi 124 USPQ2d 1354 reiterates the requirements for description in the following passage on p.1358: “Section 112 states that "[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . ." This requirement ensures "that the inventor actually invented the invention claimed." Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336 , 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it "had possession of the claimed subject matter as of the filing date." Id. at 1350. Demonstrating possession "requires a precise definition" of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.”
Thus deletion of Rc1 and Rc2 or Rc2 and Rc3 or Rc3 and Rc4 that can  form further fused rings as set forrth on p.6 is needed to overcome the rejection as remaining choices would not be objected to.

Double Patenting
Claim 23 remains provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/614,521 for reasons of record. 
Applicants continue not to address the rejection unless the claims are otherwise allowable.
Claims 1,10,14 and 23 remain rejected as being drawn to an improper Markush Group.  The claims are drawn to multiple inventions for reasons set forth in the lack of unity/election of species requirement resulting in many central cores and within R2/R3 variables. For claim 1 see 2nd set of Rc choices on p.6 which consists of phenyl rings not directly attached to the cyclohexandione ring. See last choice in the 1st row and the nd row. Otherwise the claim consists of elected subject matter. However for independent claim 23 many species are drawn to nonelected species. Again note what was examined for these species corresponding to instant R2 as originally claimed. The species examined have the  exocyclic double bond (=) attached to a N which in turn is attached via a C1 or C2 alkylene which in turn is bonded to heterocycloalkyl rings that can be further substituted and with R3 as aryl or heteroaryl that is directly attached to the cyclohexadione ring. Thus compounds such as nos.1,4A,7,9-12,14,15,30-32,63-64,67,69-71,78,86,101 and many others within said claim need to be deleted to overcome the rejection.
Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624